Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, 15-17, 22-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-19, 21 of U.S. Patent No. 7571014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-3 are substantially similar to claims 16-19 of the ‘014 patent as shown, and any distinction beyond that shown is considered to be well known to the average skilled practitioner:
17224850
7571014
claim  1 A computing device, comprising: one or more processors; and at least one tangible, non-transitory computer-readable memory comprising program instructions that are executable by the one or more processors such that the computing device is configured to: provide a user interface to control volume of a media player group,
claim  1, 16 system, method, etc. comprising processors, memory, instructions for displaying on a screen a list showing a plurality of volume meters


wherein the media player group comprises at least two media players; wherein the at least two media players comprise a first media player and a second media player connected to a data network for exchanging digital data packets, 
 at least one of the volume meters representing an audio volume of one of the players, and another one of the volume meters representing an audio volume of a group of players, when there is such a group;claim 21: devices, method thereon  operative to exchange packets over a network


wherein the user interface comprises media-player-specific volume controls comprising respective media volume controls for the at least two media players;
said adjusting of the one of the volume meters includes changing a volume of each of the group of players synchronously in accordance with an adjustment made by a user.


after receiving a first input to adjust a position of a first-media-player-specific volume control representing a first volume level of a first media player in the media player group, cause the first media player to adjust its volume corresponding to the first input, and adjust a position of a group volume control separate from the media-player-specific volume controls for the at least two media players; and
and adjusting one of the volume meters as desired after one of the volume meters from the list is selected, 


after receiving a second input to adjust the position of the group volume control,
and adjusting one of the volume meters as desired after one of the volume meters from the list is selected,


cause the first media player to adjust its volume based on the adjustment of the position of the group volume control, and cause the second media player to adjust its volume based on the adjustment of the position of the group volume control, wherein at least one of the adjusting the volume of the first media player or the adjusting the volume of the second media player is in proportion to the adjustment of the position of the group volume control.
adjusting one of the volume meters as desired after one of the volume meters from the list is selected, wherein the one of the volume meters is for the group of players, represented by an averaged value of audio volumes of the players in the group, 


claim 2 The computing device of claim 1, wherein the program instructions that are executable by the one or more processors such that the computing device is configured to provide the user interface to control volume of the media player group comprises program instructions that are executable by the one or more processors such that the computing device is configured to: display, on the user interface, the group volume control, the first-media-player-specific volume control, and a second-media-player-specific volume control.
claim  16 displaying on a screen a list showing a plurality of volume meters, at least one of the volume meters representing an audio volume of one of the players, and another one of the volume meters representing an audio volume of a group of players, when there is such a group;


claim 3 The computing device of claim 2, wherein the program instructions that are executable by the one or more processors such that the computing device is configured to adjust the position of the displayed first-media-player-specific volume control based on the adjustment of the position of the group volume control comprises program instructions that are executable by the one or more processors such that the computing device is configured to: adjust the position of the first-media-player-specific volume control based on the adjustment of the position of the group volume control to preserve a relative volume difference between a volume corresponding to the position of the first-media-player-specific volume control and a volume corresponding to the position of the group volume control, and wherein the at least one tangible, non-transitory computer-readable memory comprises further program instructions that are executable by the one or more processors such that the computing device is configured to adjust the position of the second-media-player-specific volume control based on the adjustment of the position of the group volume control, wherein adjusting the position of the second-media-player-specific volume control based on the adjustment of the position of group volume control to preserve a relative volume difference between a volume corresponding to the position of the second-media-player-specific volume control and the volume corresponding to the position of the group volume control.
claim 16 displaying on a screen a list showing a plurality of volume meters, at least one of the volume meters representing an audio volume of one of the players, and another one of the volume meters representing an audio volume of a group of players, when there is such a group; claim 17 wherein said adjusting the one of the volume meters includes: causing the audio volume to be adjusted in accordance with an adjustment to the volume meter;claim 18 adjusting the one of the volume meters for the group of players in a predetermined manner that appears that the group of players are being adjusted at the same time.claim 19 further comprising maintaining relative volume loudness difference among each of the players in the group.



Claims 1, 8, 15, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20 of U.S. Patent No. 10365884 in view of U.S. Patent No. 7571014 as cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, etc. are substantially similar to claims 1, 11, 20, etc. of the ‘884 patent as shown, and any distinction beyond that shown is considered to be well known to the average skilled practitioner in possession of the ‘014 patent:
17224850
10365884
claim  1 A computing device, comprising: one or more processors; and at least one tangible, non-transitory computer-readable memory comprising program instructions that are executable by the one or more processors such that the computing device is configured to:provide a user interface to control volume of a media player group,
claim 11: A tangible, non-transitory computer readable storage medium including instructions for execution by a processor, wherein the instructions, when executed, cause the processor to implement a method comprising: displaying, by a controller, a group volume setting,  


wherein the media player group comprises at least two mediaplayers; wherein the at least two media players comprise a first media player and a second media player connected to a data network but does not teach for exchanging digital data packets, 
wherein the synchrony group comprises a first zone player and a second zone player, 


wherein the user interface comprises media-player-specific volume controls comprising respective media volume controls for the at least two media players; after receiving a first input to adjust a position of a first-media-player-specific volume control representing a first volume level of a first media player in the media player group, cause the first media player to adjust its volume corresponding to the first input, and adjust a position of a group volume control separate from the media-player-specific volume controls for the at least two media players; and
and wherein an adjustment to a volume setting of the first zone player or a volume setting of the second zone player causes a proportional adjustment to the group volume setting;






after receiving a second input to adjust the position of the group volume control,cause the first media player to adjust its volume based on the adjustment of the position of the group volume control, and cause the second media player to adjust its volume based on the adjustment of the position of the group volume control, wherein at least one of the adjusting the volume of the first media player or the adjusting the volume of the second media player is in proportion to the adjustment of the position of the group volume control.
based on the input to adjust the group volume setting, adjusting the group volume level, wherein the adjusting comprises: sending a first command to the first zone player, wherein the first command instructs the first zone player to adjust a volume level of the first zone player to a first level and (2) causes the first zone player to send a second command to the second zone player over a data network, wherein the second command instructs the second zone player to adjust a volume level of the second zone player to a second level.


While the ‘884 patent does not explicitly teach the system operative for exchanging digital packets the operation of the claimed devices over the packet network claimed by the ‘014 patent is considered obvious to combine. Further the ‘884 patent discusses proportional adjustment but to the group fader rather than the individual faders, again the adaptation of the proportional movement to apply from the group fader to the individual faders or vice versa is considered an obvious adaptation of the system and method, particularly with respect to the subject matter claimed in the ‘014 patent.

Claims 1, 7, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10, 11 of U.S. Patent No. 9141645 in view of 7571014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, etc. are substantially similar to claims 7, 10, 11, etc. of the ‘645 patent as shown, and any distinction beyond that shown is considered to be well known to the average skilled practitioner in possession of the ‘014 patent:

17224850
9141645
claim  1 A computing device, comprising: one or more processors; and at least one tangible, non-transitory computer-readable memory comprising program instructions that are executable by the one or more processors such that the computing device is configured to:provide a user interface to control volume of a media player group,
claim 7 A non-transitory computer readable storage medium including a set of instructions for execution by a processor, the set of instructions, when executed, implement a controller configured to: process a received zone group configuration via a packet network; and display, via a user interface,claim 10 indicators that a volume of the zones that are part of the zone group should be adjustedclaim 11 indicators that the volume of the zones that are part of the zone group should be adjusted in scale.


wherein the media player group comprises at least two mediaplayers; wherein the at least two media players comprise a first media player and a second media player connected to a data network but does not teach for exchanging digital data packets, 
claim 7 display, via a user interface, a plurality of zones, each zone containing at least one zone player to playback multimedia content from a multimedia source;


wherein the user interface comprises media-player-specific volume controls comprising respective media volume controls for the at least two media players; after receiving a first input to adjust a position of a first-media-player-specific volume control representing a first volume level of a first media player in the media player group, cause the first media player to adjust its volume corresponding to the first input, and adjust a position of a group volume control separate from the media-player-specific volume controls for the at least two media players; and
claim 10 indicators that a volume of the zones that are part of the zone group should be adjusted.claim 11 indicators that the volume of the zones that are part of the zone group should be adjusted in scale.
 

but does not teach after receiving a second input to adjust the position of the group volume control, cause the first media player to adjust its volume based on the adjustment of the position of the group volume control, and cause the second media player to adjust its volume based on the adjustment of the position of the group volume control, wherein at least one of the adjusting the volume of the first media player or the adjusting the volume of the second media player is in proportion to the adjustment of the position of the group volume control.



While the ‘645 patent does not explicitly teach the system operative for exchanging digital packets the operation of the claimed devices over the packet network claimed by the ‘014 patent is considered obvious to combine. Further the ‘645 patent discusses volume adjustment but the highlighted details thereof within the instant claim set, the adaptation of ’645 claims to include the volume adjustment details  is considered an obvious adaptation of the system and method, particularly with respect to the subject matter claimed in the ‘014 patent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 11, 13-18, 20, 22, 23, 25, 27, 28 rejected under 35 U.S.C. 103 as being unpatentable over  Nexsys 3.0 manual (made of record in IDS filed 9/14/21, copyright 1997, and hereinafter Nex).
Regarding claim 1
Nex teaches:
A computing device, comprising: one or more processors; and at least one tangible, non-transitory computer-readable memory comprising program instructions that are executable by the one or more processors (Nex: pp 11, 12, 32-37, 43, 44: device operates upon a processor device driven by executable code read from a media and operative of plural networked loudspeakers) such that the computing device is configured to: 
provide a user interface to control volume of a media player group (Nex: pp 11, 12, 30, 32-37: a plurality of individual volume controls operable in concert with a group volume control),
wherein the media player group comprises at least two media players (Nex: pp 11, 12, 32-37, 43, 44: each individual channel comprise a volume controller setting in the form of a displayed VU meter and volume control level by which a user controls a displayed fader setting to adjust the output to an audio output device or set of audio output devices, for display and adjustment to volume control parameters from a plurality of media players), 
wherein the at least two media players comprise a first media player and a second media player connected to a data network (Nex: pp 11, 12, 32-37, 43, 44: each individual channel comprise a volume controller setting in the form of a displayed VU meter and volume control level by which a user controls a displayed fader setting to adjust the output to an audio output device or set of audio output devices, for display and adjustment to volume control parameters from a plurality of media players operative to receive packets at particular network addresses), 
wherein the user interface comprises media-player-specific volume controls comprising respective media volume controls for the at least two media players (Nex: pp 11, 12, 32-37, 43, 44:  group console view displays volume controls for first, second, etc. media players); 
after receiving a first input to adjust a position of a first-media-player-specific volume control representing a first volume level of a first media player in the media player group, cause the first media player to adjust its volume corresponding to the first input, and adjust a position of a group volume control separate from the media-player-specific volume controls for the at least two media players  (Nex: pp 11, 12, 32-37, 43, 44: each individual channel comprise a volume controller setting in the form of a displayed VU meter and volume control level by which a user controls a displayed fader setting to adjust the output to a corresponding audio output device or set thereof); and 
after receiving a second input to adjust the position of the group volume control, cause the first media player to adjust its volume based on the adjustment of the position of the group volume control, and cause the second media player to adjust its volume based on the adjustment of the position of the group volume control (Nex: pp 32-37: in response to an adjustment to a groupwise volume setting subordinate volumes of grouped media players respond proportionately, that is an adjustment to a groupwise volume control adjusts the output of each/any of the grouped channels), 
wherein at least one of the adjusting the volume of the first media player or the adjusting the volume of the second media player is in proportion to the adjustment of the position of the group volume control (Nex: pp 15-17; 30-37, 44, 45: proportional adjustment to the master fader can be expected to operate upon the media players which comprise output amplifiers with no intermediate channel level gain stage; thus both groupwise adjustment and individual adjustment affect the individual players “in proportion” that is, based on the regulation between one part and another).
Nex is silent with regard to the composition of the digital data transferred among Nex addressable network nodes upon the Nex network buses connected by the Nex network interfaces such as connected on an Ethernet network (Nex: 15-17, 19-21) but does not explicitly teach the network devices operable for exchanging digital data packets. However Examiner takes official notice that the utility of packets for the exchange of information among addressable nodes upon a digital network was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of sending and delivering data among the addressable nodes upon shared cabling while minimizing errors and congestion and would have expected only predictable results therefrom.

Regarding claim 2
Nex teaches or suggests:
The computing device of claim 1, wherein the program instructions that are executable by the one or more processors such that the computing device is configured to provide the user interface to control volume of the media player group comprises program instructions that are executable by the one or more processors such that the computing device is configured to: 
display, on the user interface, the group volume control, the first-media-player-specific volume control, and a second-media-player-specific volume control (Nex: pp 15-17; 30-37, 43-45: such as the group console view or other group and individual user interface elements, combinations thereof). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Regarding claim 4
Nex teaches or suggests:
The computing device of claim 1, wherein the program instructions that are executable by the one or more processors such that the computing device is configured to 
cause the first media player to adjust its volume based on the adjustment of the position of the group volume control comprises program instructions that are executable by the one or more processors such that the computing device is configured to send a first instruction to the first media player to adjust its volume based on the adjustment of the position of the group volume control  (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume sends an instruction over a network to the first, second, etc. media player corresponding thereto);  and 
wherein the program instructions that are executable by the one or more processors such that the computing device is configured to 
cause the second media player to adjust its volume based on the adjustment of the position of the group volume control comprises program instructions that are executable by the one or more processors such that the computing device is configured to send a second instruction to the second media player to adjust its volume based on the adjustment of the position of the group volume control (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume sends an instruction over a network to the first, second, etc. media player corresponding thereto); (AH: P 21, 25-27, 38-40, 48, 49: adjustments to a group fader convey instructions to adjust the representation of the first, second, etc. channels grouped therein as well as the output channels corresponding thereto). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Regarding claim 6
Nex teaches or suggests:
The computing device of claim 1, wherein the computing device comprises at least one volume control button, and wherein the second input to adjust the position of the group volume control comprises a selection of a volume control button of the computing device, wherein the selection causes the position of the group volume control to be adjusted (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume button and/or mute button sends an instruction over a network to the first, second, etc. media player corresponding thereto). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Regarding claim 7
Nex teaches or suggests:
The computing device of claim 6, wherein the at least one tangible, non- transitory computer readable memory further comprises program instructions that are executable by the one or more processors such that the computing device is further configured to: 
after receiving the selection of the volume control button, (i) send, to the first media player, a first instruction that causes the first media player to adjust its volume and (ii) send, to the second media player, a second instruction that causes the second media player to adjust its volume (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume or mute sends an instruction over a network to the first, second, etc. media player corresponding thereto). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Claims 8, 15, 22 are considered substantially similar to claim 1 and are similarly rejected.

Claims 9, 18, 23 are considered substantially similar to claim 2 and are similarly rejected.

Claims 11, 20, 25 are considered substantially similar to claim 4 and are similarly rejected.

Claims 13, 27 are considered substantially similar to claim 6 and are similarly rejected.

Claims 14, 28 are considered substantially similar to claim 7 and are similarly rejected.

Regarding claim 16
Nex teaches or suggests 
The system of claim 15, wherein the first media player comprises: 
a second set of one or more processors (Nex: pp 15-22: i.e. a bus card in communication with processor on a first device on the primary network); and second tangible, non-transitory computer-readable memory comprising second program instructions that are executable by the second set of one or more processors such that the first media player is configured to: 
after receiving a volume control instruction from the computing device, adjust the volume of the first media player, and cause the second media player to adjust its volume based on the volume control instruction. (Nex: pp 15-20: in the bus structure of the displayed media devices a first media device such as that at position 1 receives volume control data for position 1 and adjusts a volume and additionally receives and re-transmits data addressed to a second media player such as that at position 2 receipt of which at media player/position 2 cause the second media player to adjust its volume). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Regarding claim 17
Nex teaches or suggests 
The system of claim 16, wherein the second program instructions that are executable by the second set of one or more processors such that the first media player is configured to cause the second media player to adjust its volume based on the volume control instruction comprises program instructions that are executable by the second set of one or more processors such that the first media player is configured to: transmit a volume control command to the second media player that causes the second media player to adjust its volume (Nex: pp 15-20: in the bus structure of the displayed media devices a first media device such as that at position 1 receives volume control data for position 1 and adjusts a volume and additionally receives and re-transmits data addressed to a second media player such as that at position 2 receipt of which at media player/position 2 cause the second media player to adjust its volume). The claim is considered obvious over Nex as addressed in the base claim as it would have been obvious to apply the further teaching of Nex device of the base claim.

Claims 3, 5, 10, 12, 19, 21, 24, 26 rejected under 35 U.S.C. 103 as being unpatentable over Nexsys 3.0 manual (made of record in IDS filed 9/14/21, copyright 1997, and hereinafter Nex) as applied to claims 1, 2, 4, 6-9, 11, 13-18, 20, 22, 23, 25, 27, 28 supra and further in view of Allen Heath ML 4000 console (made of record in IDS filed 9/14/21,  copyright 2003, and hereinafter AH).

Regarding claim 3
Nex teaches The computing device of claim 2,
The computing device of claim 2, wherein the program instructions that are executable by the one or more processors such that the computing device is configured to adjust the volume of the first-media-player-specific volume indicator based on the adjustment of the position of the group volume which preserves the  volume corresponding to the position of the first-media-player-specific volume control and a volume corresponding to the position of the group volume control (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume or mute sends an instruction over a network to the first, second, etc. media player corresponding thereto), and 
to adjust the volume  of the second-media-player-specific volume control based on the adjustment of the position of the group volume control (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume or mute sends an instruction over a network to the first, second, etc. media player corresponding thereto), wherein adjusting the position of the second-media-player-specific volume control based on the adjustment of the position of group volume control preserves the volume corresponding to the position of the second-media-player-specific volume control and the volume corresponding to the position of the group volume control (Nex: pp 15-17; 30-37, 43-45: adjustments to a group or grouped channel volume or mute sends an instruction over a network to the first, second, etc. media player corresponding thereto).

Nex does not explicitly teach the adjusting of the position of the first-media-player-specific volume control based on the adjustment of the position of the group volume control to preserve a relative volume difference between the group and first player volume control, and adjusting the position of the second-media-player-specific volume control based on the adjustment of the position of the group volume control to preserve a relative volume difference between the group and second player volume control.

In a related field of endeavor AH teaches a system and method for mixing music to a plurality of zones (AH: P 11) comprising meters displaying a VU or RMS value for a plurality of channels and for user instantiated groupings of channels (AH: P 21, 25-27, 38-40, 48, 49: group fader led meters display an average volume of the pre fade mix levels, group fader VU meters correspond to the groupwise fader output and adjustments thereof) wherein an average group volume control representation such as the groupwise VU meter and faders corresponding thereto (AH: P 38, 48: group channel LED meters, group output VU meters 1-8) operate to display an average group volume control representation in the form of a moving average or VU reading of the first, second, etc. grouped channels in the form of either a channel LED VU reading of an group channel, or a group VU reading of a group output. In this way adjustments to a single channel can be expected to proportionally adjust the setting of the group volume control in response to receiving an adjustment of a setting of an individual volume control by adjusting at least the audio output of the overall group as well as the display of the group VU reading and groupwise adjustments operate to adjust the outputs of individual faders corresponding thereto, displaying same (AH: P 21, 25-27, 38-40, 48, 49). As such It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to manipulate the volume of the first, second, etc channels using  a group fader and group fader meter such as that taught by AH within the Nex system in a manner well-known to the prior art and as exemplified by AH to utilize well known dynamics of groupwise channel/master fader relationships and to display averaged VU type readings thereof. The average skilled practitioner would have been motivated to do so for the purpose of building an interface representative of a mixer or mixing environment in keeping with the expectations of the market and would have expected only predictable results therefrom.

Claims 5, 10, 12, 19, 21, 24, 26 are considered substantially similar to claim 3 and are similarly rejected.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654